

 
 
EXHIBIT 10.31(g)
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.



DELTA AIR LINES, INC.
 


 
July 28, 2008
 
Republic Airways Holdings, Inc.
8909 Purdue Road
Indianapolis, Indiana  46468
 
Chautauqua Airlines, Inc.
8909 Purdue Road
Indianapolis, Indiana  46468
 
Shuttle America Corp.
8909 Purdue Road
Indianapolis, Indiana  46468
 
Ladies and Gentlemen:
 
Reference is made to each of (x) the Delta Connection Agreement (the “Chautauqua
Agreement”), dated as of June 7, 2002 by and among Delta Air Lines, Inc.
(“Delta”), Chautauqua Airlines, Inc. (“Chautauqua”) and Republic Airways
Holdings, Inc. (“Republic”), as amended from time to time including pursuant to
that certain Amendment Number Six to Delta Connection Agreement dated as of
March 12, 2007 (the “Sixth Amendment”) and (y) the Delta Connection Agreement
dated and effective January 13, 2005 (as previously amended from time to time,
the “Shuttle Agreement”; together with the Chautauqua Agreement, the
“Agreements”), between Delta, Shuttle America Corp. (“Shuttle America”), as
assignee of Republic Airline, Inc., and Republic. Capitalized terms used and not
otherwise defined herein shall have the respective meanings given thereto in the
Chautauqua Agreement, the Sixth Amendment or the Shuttle Agreement, as
applicable.
 
1.           Advanced Removal of ERJ135s.  Each of Delta, Chautauqua, and
Republic hereby agrees that, notwithstanding Section 2 of the Sixth Amendment,
the Removal Months for the final eleven (11) ERJ135s to be removed from the
Delta Connection program and the terms of the Chautauqua Agreement shall be as
follows:  (x) [*] the Removal Month for three (3) aircraft shall be July 2008
and the date of such removal shall be July 31, 2008 (at the close of business on
such date); (y) [*] the Removal Month for four (4) additional aircraft shall be
August 2008 and the date of such removal shall be August 31, 2008 (at the close
of business on such date); and (z) [*] the Removal Month for the remaining four
(4) aircraft shall be September 2008 and the date of such removal shall be
September 30, 2008 (at the close of business on such date).  Chautauqua and
Delta shall mutually agree as to which ERJ135s shall be removed during any such
Removal Month.
 

2.           [*]
 
3.           Additional ERJ170s.  Each of Delta, Shuttle America and Republic
hereby agrees that notwithstanding any other provisions of the Shuttle
Agreement, the total number of aircraft to be operated under the Delta
Connection program pursuant to the terms of the Shuttle Agreement during the
following periods shall be as follows, and during such periods each of the
applicable aircraft shall be considered an “Aircraft” for all purposes of the
Shuttle Agreement:
 
(i)  
August 1, 2008 – August 18, 2008 – 18 aircraft

 
(ii)  
August 19, 2008 – August 31, 2008 – 17 aircraft

 
(iii)  
September 1, 2008 – Feb 28, 2009 – 16 aircraft

 
(iv)  
March 1, 2009 – March 31, 2009 – 17 aircraft

 
(v)  
April 1, 2009 – August 31, 2009 – 18 aircraft

 
(vi)  
September 1, 2009 – September 30, 2009 – 17 aircraft

 
(vii)  
October 1, 2009 through the end of Term – 16 aircraft

 
To the extent that the number of Aircraft during any such period exceeds the
number of Aircraft scheduled to be subject to the Shuttle Agreement prior to the
effectiveness of this letter, each such Additional Aircraft shall be an ERJ170.
 
4.           ERJ170 Removal.  Delta hereby agrees that Shuttle may remove up to
two ERJ170 Aircraft from the Delta Connection program and the terms of the
Shuttle Agreement (in addition to those ERJ170 Aircraft being replaced pursuant
to the terms of Amendment Number Two to the Shuttle Agreement dated as of August
21, 2007); provided that, (x) Shuttle shall provide Delta with at least sixty
(60) days prior notice of any such removal and (y) in no event shall any such
removal be permitted if, after giving effect thereto, there would be less than
16 Aircraft subject to the terms of the Shuttle Agreement.
 
5.           Chautauqua Agreement Amendment.  Delta, Republic and Chautauqua
further agree that the Chautauqua Agreement is hereby amended by deleting the
text of Article 17 in its entirety and replacing it with “[Reserved.]”.
 
6.           Shuttle Agreement Amendment.  Delta, Republic and Shuttle America
further agree that the Shuttle Agreement is hereby amended by deleting the text
of Article 17 in its entirety and replacing it with “[Reserved.]”.
 
7.           The parties further agree that, [*] then this letter shall be null
and void and the terms of the Chautauqua Agreement in effect immediately prior
to the dates of this letter agreement shall govern in respect of the respective
parties’ respective rights, obligations and remedies against the other parties
and that each such party shall be entitled to and have the right to seek damages
(as limited under the Chautauqua Agreement) for the effect of the advanced
removals contemplated by Section 1 hereof.
 
8.           This letter agreement constitutes the entire understanding of the
parties with respect to the subject matter hereof, and any other prior or
contemporaneous agreements, whether written or oral, are expressly superseded
hereby.
 

--------------------------------------------------------------------------------


9.           This letter may be executed in any number of counterparts, each of
which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument.
 
10.           Except as specifically stated herein, all other terms and
conditions of the Chautauqua Agreement and the Shuttle Agreement shall remain in
full force and effect.
 
 
Please acknowledge your agreement with the foregoing by signing in the space
provided below.
 
 
 
 

  Very truly yours,           DELTA AIR LINES, INC.          
 
By:
/s/ Don Bornhorst       Name: Don Bornhorst        Title: SVP-Delta Connection 
         

 
 
 
 
 

--------------------------------------------------------------------------------


 
 
Accepted and Agreed to as of
this 28th day of July, 2008:
 
 
Republic Airways Holdings Inc.
 
By: /s/ Bryan Bedford
      Name: Bryan Bedford
      Title: President & CEO
 
Chautauqua Airlines, Inc.
 
By: /s/ Bryan Bedford
      Name: Bryan Bedford
      Title: President
 
Shuttle America Corp.
 
By: /s/ Bryan Bedford
      Name: Bryan Bedford
      Title: President

 
 
 

--------------------------------------------------------------------------------

 
